—Judgment, Supreme Court, New York County (Gerald Sheindlin, J.), rendered March 26, 1998, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
Defendant’s appellate argument that he was improperly adjudicated a persistent violent felony offender became moot when defendant was re-adjudicated a persistent violent felony offender using a new information that fully complied with CPL 400:16.
The arguments raised in defendant’s pro se supplemental brief are entirely unsubstantiated and are based on factual as*56sertions dehors the record (see, People v Kinchen, 60 NY2d 772). The existing record establishes that defendant received meaningful representation and that his plea was voluntary. Concur — Rosenberger, J. P., Tom, Rubin, Buckley and Marlow, JJ.